ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
LThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into *1044allegations that respondent engaged in professional misconduct, including his failure to refund unearned fees. Respondent failed to cooperate with the ODC in its investigation. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Gregory Paul Hardy, Louisiana Bar Roll number 22414, be suspended from the practice of law for a period of eighteen months. Prior to filing an application for reinstatement following his suspension, respondent shall comply with the conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.